                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                     5:19-cv-476-FL

 EPIC GAMES, INC.                                  )
           Plaintiff,                              )
                                                   )
                v.                                 )   NOTICE DIRECTING PLAINTIFF TO
                                                   ) PROCEED AFTER FAILURE TO ANSWER
 RONALD SYKES                                      )
          Defendant.                               )
                                                   )



       The docket in this action indicates that defendant Ronald Sykes has not filed responsive

pleadings or motions within the appropriate time periods. Please proceed in accordance with Rule

55(a) of the Federal Rules of Civil Procedure and Local Civil Rule 55.1 to obtain an entry of

default. If no steps are taken within 21 days of receipt of this notice, the court will require you to

show cause why this action should not be dismissed as to defendant Ronald Sykes for failure to

prosecute.

       This the 21st day of November, 2019.


                                               /s/ Peter A. Moore, Jr.
                                               Clerk of Court




             Case 5:19-cv-00476-FL Document 6 Filed 11/21/19 Page 1 of 1
